DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/19/2021 has been entered.  Claims 1-42 have been cancelled.  Claims 43-57 are new.  The amendments to the Abstract overcome the objections previously set forth in the Non-Final Office Action mailed on 9/30/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2021 is being considered by the examiner.  However, a signature on the IDS of the applicant or representative is required in accordance with CFR 1.33, 10.18 (the fourth page of the filed IDS includes a spot for a signature).  Therefore, please file an identical copy of the IDS with a signature.  Note: the Examiner has also annotated the IDS to correct what appears to be an error in the Issue Date and Name of Patentee for U.S. Patent citation #7 (see the attached annotated IDS).  Please correct this information on the new IDS.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a Please include the following citations on the new IDS under “U.S. Patents”:
US 3375310 A, filed 1968-03-26, Koehn
US 10166370 B2, filed 2019-01-01, Woehr et al.
These citations are listed on page one of the Specification but were not listed on the previously filed IDS.

Claim Objections
Claims 43, 48, and 56-57 are objected to because of the following informalities:  
-Claim 43: the word “and” should only be used once between limitations of the claim.  Please remove “and” from the end of line 2, the end of line 3, the end of line 4, the end of line 6, and the end of line 8.  Claim 43 would then read: “An access port…comprising: a flanged base; a receptacle; a cannula…; a passageway…; a first seal…; and a second seal…; wherein the first seal…”
-Claim 43, line 5: please correct “along a central axis” to “along the central axis”, since a central axis was previously introduced in line 4
-Claim 43, line 9: please correct “wherein the first seal and second seal are different diameters” to “wherein the first seal and the second seal have different diameters”
-Claim 48, line 1: please correct “the second seals” to “the second seal” since there is only one second seal.

-Claim 56, line 1: please correct “and receptacle” to “and the receptacle”
-Claim 57, line 2: please correct “the vital signs and the biological markers” to “vital signs and biological markers”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 52 contains subject matter not found anywhere in the specification, drawings, or previously filed claims.  Specifically, “a failure state of the first seal does not compromise the configuration of the access port to prevent contamination” is not discussed anywhere in the application prior to new claim 52 being filed.
Claim 53 contains subject matter not found anywhere in the specification, drawings, or previously filed claims.  Specifically, “a failure state of the second seal does not compromise the configuration of the access port to prevent contamination” is not discussed anywhere in the application prior to new claim 53 being filed.
Claim 54 contains subject matter not found anywhere in the specification, drawings, or previously filed claims.  Specifically, “contamination of fluids transported along the passageway requires a failure state of both the first seal and the second seal” is not discussed anywhere in the application prior to new claim 52 being filed.
*Note: please contact the Examiner if assistance with how to respond to a 112(a) rejection is necessary. 

Claims 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The broadest reasonable interpretation of claim 52 covers an access port wherein a failure of the first seal does not compromise the ability of the access port to prevent contamination.  The specification discloses an access port with a first seal and 
The broadest reasonable interpretation of claim 53 covers an access port wherein a failure of the second seal does not compromise the ability of the access port to prevent contamination.  The specification discloses an access port with a first seal and a second seal.  The specification does not provide an explanation as to how or why failure of the second seal does not compromise the access port, specifically failing to disclose whether the claimed limitation is achieved via the location/placement of the seals, the material of the seals, or some other factor.  The specification also fails to provide an explanation as to if the “failure state” of the second seal is a deterioration, partial breakage, or full breakage of the second seal.  Thus, the disclosure does not bear a reasonable correlation to the full scope of the claim.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 53.
The broadest reasonable interpretation of claim 54 covers an access port wherein a both seals must fail in order to contaminate the fluids of the access port.  The 
*Note: please contact the Examiner if assistance with how to respond to a 112(a) rejection is necessary. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites the limitation “secured to the body of the patient by means of, but not limited to, adhesives or bandages” in lines 2-3.  This limitation is unclear as to what exactly is required by the open-ended phrase “but not limited to”.  It is unclear 
*Note: please contact the Examiner if assistance with how to respond to a 112(b) rejection is necessary. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43-44 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentley et al. (US 4,164,221 A).
Regarding claim 43, Bentley discloses an access port (see Fig. 2) for transporting fluids into a body of a patient (see col. 1 lines 7-18 and col. 2 lines 11-26, 
	a flanged base (the body of connector 51 and retaining ring 35 form a flanged base – see Fig. 2);
	a receptacle (cavity portion 65);
	a cannula (blood passageway 3) establishing a central axis (central axis through blood passageway 3) concentric to the receptacle (cavity portion 65) (see Fig. 2); 
	a passageway along a central axis (central axis through blood passageway 3) that establishes a flow path from the receptacle (cavity portion 65) to the cannula (blood passageway 3) (see Fig. 2 and 4); 
	a first seal (seal 73) set apart from, and concentric to, the central axis (central axis through blood passageway 3); 
	a second seal (seal 71) set apart from, and concentric to, the first seal (seal 73) and the central axis (central axis through blood passageway 3); and
	wherein the first seal (seal 73) and second seal (seal 71) are different diameters (see Fig. 2).

	Regarding claim 44, Bentley discloses the access port of claim 43 wherein the configuration of the first seal (seal 73) and the second seal (seal 71) is defined as being in parallel (see Fig. 2, seals 71 and 73 are disposed on planes which are parallel to each other).

Regarding claim 48, Bentley discloses the access port of claim 43 wherein the first seal (seal 73) and the second seal (seal 71) are configured to maintain the containment of the passageway (passageway along central axis through blood passageway 3) for intravenous fluid transfer into the body of the patient (see col. 2 lines 18-26, col. 3 lines 54-57).

Regarding claim 49, Bentley discloses the access port of claim 43 wherein the first seal (seal 73) and the second seal (seal 71) are o-rings (see Fig. 2, col. 3 lines 54-57).

Claims 43-47 and 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russo (US 5,718,691 A).
Regarding claim 43, Russo discloses an access port (gastrotomy port 100, see Fig. 1) for transporting fluids into a body of a patient (see col. 5 lines 12-15, this port 100 is used to deliver enteral formula or liquid medication), comprising:
	a flanged base (housing 20);
	a receptacle (cavity 22);
	a cannula (tubular/tip member 50) establishing a central axis (central axis through tubular/tip member 50) concentric to the receptacle (cavity 22) (see Fig. 1); 
	a passageway along a central axis (central axis through tubular/tip member 50) that establishes a flow path from the receptacle (cavity 22) to the cannula (tubular/tip member 50) (see Fig. 1 and 3); 

	a second seal (friction seal formed by retainer cap 30) set apart from, and concentric to, the first seal (o-ring seal 40) and the central axis (central axis through tubular/tip member 50); and
	wherein the first seal (o-ring seal 40) and second seal (friction seal formed by retainer cap 30) are different diameters (see Fig. 1).

	Regarding claim 44, Russo discloses the access port of claim 43, wherein the configuration of the first seal (o-ring seal 40) and the second seal (friction seal formed by retainer cap 30) is defined as being in parallel (see Fig. 1 – o-ring seal 40 and retainer cap 30 are disposed on planes which are parallel to each other).

	Regarding claim 45, Russo discloses the access port of claim 43, wherein the first seal (o-ring seal 40) and the second seal (friction seal formed by retainer cap 30) are located in the receptacle (cavity 22) (see Fig. 1).

	Regarding claim 46, Russo discloses the access port of claim 45, wherein the first seal (o-ring seal 40) and the second seal (friction seal formed by retainer cap 30) are configured to engage an adaptor (adaptor 60) after installation to the body of the patient (see col. 5 lines 9-11, see Fig. 3, wherein both o-ring 40 and retainer cap 30 contact/engage adaptor 60).

Regarding claim 47, Russo discloses the access port of claim 43, wherein the receptacle (cavity 22) is capped after installation with an adaptor (resilient valve member 10) which engages the first seal (o-ring seal 40) and the second seal (friction seal formed by retainer cap 30) of the receptacle (cavity 22) (see col. 4 lines 23-30 and lines 48-56, see Fig. 3, resilient valve member 10 is in contact or “sandwiched” between o-ring 40 and retainer cap 30.  Resilient valve member 10 acts as a cap for the port 100, see col. 5 lines 29-42).

Regarding claim 49, Russo discloses the access port of claim 43, wherein the first seal (o-ring seal 40) and the second seal (friction seal formed by retainer cap 30) are o-rings, screw-locks, or friction seals (see Fig. 1, o-ring seal 40 is an o-ring (see col. 4 line 1) and retainer cap 30 forms a friction seal due to friction between both the retainer cap 30 and the valve member 10 (see col. 4 lines 48-56) and the retainer cap 30 and the adaptor 60 (see col. 5 lines 9-11)).

Regarding claim 50, Russo discloses the access port of claim 43, wherein the first seal (o-ring seal 40) contacts transported fluids (see col. 5 lines 29-42, transported fluids can leak back above o-ring seal 40 but are sealed by closed resilient valve member 10, meaning that o-ring seal 40 can contact transported fluids), and the second seal (friction seal formed by retainer cap 30) does not contact the transported fluids (see col. 5 lines 29-42, transported fluids can leak back above o-ring seal 40 but are sealed by closed resilient valve member 10, meaning that the retainer cap 30 cannot contact transported fluids).

Regarding claim 51, Russo discloses the access port of claim 43, wherein the first seal (o-ring seal 40) and the second seal (friction seal formed by retainer cap 30) are not consumed or deteriorated in instances of fluid transfer enabling the configuration for the access port (gastrotomy port 100) to remain installed on the patient for a multitude of fluid transfer instances (see col. 5 lines 16-29, the Examiner interprets that all of the components of the gastrotomy port 100, which includes both the o-ring seal 40 and the retainer cap 30, can be used for a multitude of times over a period of several months without deteriorating).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 4,164,221 A), as applied to claim 43 above, in view of Martinez et al. (US 4,776,843 A).
Regarding claim 52, Bentley discloses the access port of claim 43.  However, Bentley fails to explicitly state wherein a failure state of the first seal does not compromise the configuration of the access port to prevent contamination.

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the access port of Bentley such that failure of the first seal does not compromise the access port as taught by Martinez in order to provide a back-up sealing mechanism during failure of the first seal and to continue sealing the access port until the first seal can be replaced (see Martinez col. 3 lines 4-23).

Regarding claim 53, Bentley discloses the access port of claim 43.  However, Bentley fails to explicitly state wherein a failure state of the second seal does not compromise the configuration of the access port to prevent contamination. 
Martinez teaches an access port (see Figs. 7 and 20) wherein a failure state of the second seal (back-up elastomeric septum member 118) does not compromise the configuration of the access port (see Figs. 7 and 20) to prevent contamination (see col. 3 lines 4-23 and col. 9 lines 43-47, the Examiner interprets that failure of the second seal 118 does not contaminate the access port since the first seal 18 is still functioning to seal the access port).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the access port of 

Regarding claim 54, Bentley discloses the access port of claim 43.  However, Bentley fails to explicitly state wherein contamination of fluids transported along the passageway requires a failure state of both the first seal and the second seal.
Martinez teaches an access port (see Figs. 7 and 20) wherein contamination of fluids transported along the passageway requires a failure state of both the first seal (elastomeric septum member 18) and the second seal (back-up elastomeric septum member 118) (see col. 3 lines 4-23 and col. 9 lines 43-47, the Examiner interprets that both seals 18 and 118 would need to fail in order to lose the sealing functions of the access port and consequently contaminate the fluids of the access port).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the access port of Bentley such that contamination of fluids only occurs with failure of both the first seal and the second seal as taught by Martinez in order to provide a back-up sealing mechanism during failure of just one of the seals and to continue sealing the access port until the failed seal can be replaced (see Martinez col. 3 lines 4-23).

s 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 5,718,691 A), as applied to claim 43 above, in view of Martinez et al. (US 4,776,843 A).
Regarding claim 52, Russo discloses the access port of claim 43.  However, Russo fails to explicitly state wherein a failure state of the first seal does not compromise the configuration of the access port to prevent contamination.
	Martinez teaches an access port (see Figs. 7 and 20) wherein a failure state does of the first seal (elastomeric septum member 18) does not compromise the configuration of the access port (see Figs. 7 and 20) to prevent contamination (see col. 3 lines 4-23 and col. 9 lines 43-47, the Examiner interprets that failure of the first seal 18 does not contaminate the access port due to the presence of back-up septum 118).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the access port of Russo such that failure of the first seal does not compromise the access port as taught by Martinez in order to provide a back-up sealing mechanism during failure of the first seal and to continue sealing the access port until the first seal can be replaced (see Martinez col. 3 lines 4-23).

Regarding claim 53, Russo discloses the access port of claim 43.  However, Russo fails to explicitly state wherein a failure state of the second seal does not compromise the configuration of the access port to prevent contamination. 
Martinez teaches an access port (see Figs. 7 and 20) wherein a failure state does of the second seal (back-up elastomeric septum member 118) does not 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the access port of Russo such that failure of the second seal does not compromise the access port as taught by Martinez in order to provide a sealing mechanism during failure of the second seal and to continue sealing the access port until the second seal can be replaced (see Martinez col. 3 lines 4-23).

Regarding claim 54, Russo discloses the access port of claim 43.  However, Russo fails to explicitly state wherein contamination of fluids transported along the passageway requires a failure state of both the first seal and the second seal.
Martinez teaches an access port (see Figs. 7 and 20) wherein contamination of fluids transported along the passageway requires a failure state of both the first seal (elastomeric septum member 18) and the second seal (back-up elastomeric septum member 118) (see col. 3 lines 4-23 and col. 9 lines 43-47, the Examiner interprets that both seals 18 and 118 would need to fail in order to lose the sealing functions of the access port and consequently contaminate the fluids of the access port).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the access port of Russo such that contamination of fluids only occurs with failure of both the first seal and .

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 4,164,221 A), as applied to claim 43 above, in view of Jones et al. (US 2016/0000363 A1).
Regarding claim 55, Bentley discloses the access port of claim 43.  However, Bentley fails to explicitly state that the cannula is comprised of a flexible material.
Jones teaches an access port (see Fig. 4) wherein the cannula (bifurcated cannula 400) is comprised of a flexible material (see par. [0037]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula of Bentley to be a flexible material as taught by Jones since Jones teaches that flexible cannulas are suitable for insertion into a vein and can withstand venous pressure of a patient (see Jones par. [0037]).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 5,718,691 A), as applied to claim 43 above, in view of Jones et al. (US 2016/0000363 A1).
Regarding claim 55, Russo discloses the access port of claim 43.  However, Russo fails to explicitly state that the cannula is comprised of a flexible material.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula of Russo to be a flexible material as taught by Jones since Jones teaches that flexible cannulas are suitable for insertion into a patient and can withstand bodily pressure of a patient (see Jones par. [0037]).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 4,164,221 A), as applied to claim 43 above, in view of Waller et al. (US 2009/0157000 A1).
Regarding claim 56, Bentley discloses the access port of claim 43.  However, Bentley fails to explicitly state wherein the base and receptacle are comprised of a material compatible to being secured to the body of the patient by means of, but not limited to, adhesives or bandages.
	Waller teaches an access port (device 10, see Fig. 1D) wherein the base (body of device 10) and receptacle (conduit 22) are comprised of a material compatible of being secured to the body of the patient by means of, but not limited to, adhesives (see par. [0043]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the base and receptacle of Bentley to be a material compatible with an adhesive as taught by .

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 5,718,691 A), as applied to claim 43 above, in view of Waller et al. (US 2009/0157000 A1).
Regarding claim 56, Russo discloses the access port of claim 43.  However, Russo fails to explicitly state wherein the base and receptacle are comprised of a material compatible to being secured to the body of the patient by means of, but not limited to, adhesives or bandages.
	Waller teaches an access port (device 10, see Fig. 1D) wherein the base (body of device 10) and receptacle (conduit 22) are comprised of a material compatible of being secured to the body of the patient by means of, but not limited to, adhesives (see par. [0043]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the base and receptacle of Russo to be a material compatible with an adhesive as taught by Waller in order to provide a barrier at the incision site that inhibits and/or prevents infections from occurring (see Waller par. [0027]).

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 4,164,221 A), as applied to claim 43 above, in view of Isaacson et al. (US 2019/0069812 A1).
Regarding claim 57, Bentley discloses the access port of claim.  However, Bentley fails to explicitly state sensors located in the cannula, the sensors which may monitor the vital signs and the biological markers of the patient.
	Isaacson teaches an access port (see Figs. 2-4) further comprising sensors (sensors 70 of sensor assembly 60, see par. [0028]) located in the cannula (catheter 20) (see Fig. 1), the sensors (sensors 70 of sensor assembly 60) which may monitor the vital signs and the biological markers of the patient (see par. [0028], the Examiner interprets that a temperature, a blood glucose level, a sodium level, a potassium level, a drug concentration level, a white blood cell count, and a blood pressure are all considered vital signs and/or biological markers).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula of the access port of Bentley to include the sensors of Isaacson in order to measure environmental characteristics of the patient’s bloodstream (see Isaacson par. [0028]).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-8, 10, and 12-14 have been considered but are moot because those claims were cancelled and the rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783